Citation Nr: 0426940	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran reported active service from October 1975 to 
March 1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1993 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran's right knee disability, 
classified for rating purposes as chondromalacia, 
osteochondritis dessicans, was increased from 10 percent to 
20 percent by the January 1993 rating decision.  In May 1997 
the RO increased the veteran's disability rating to 30 
percent for his right knee disability effective the date of 
his claim for an increased rating in November 1992.  The 
veteran has continued to seek a higher rating.  The RO 
originally rated the condition under Diagnostic Code 5257 
(recurrent subluxation or instability) but the Diagnostic 
Code was later changed to 5020-5262 and the 30 percent rating 
was continued under that code.  Service connection is also in 
effect for psychiatric disability, rated as 100 percent 
disabling, and postoperative scar of the right knee, rated as 
10 percent disabling.  

In February 1994, a Travel Board hearing was held before C.W. 
Symanski, who is the Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim with respect to his right knee disability 
has been obtained by the RO.

2.  The veteran's right knee disability is manifested by pain 
on motion with extension to 0 degrees and flexion to 80 
degrees.  There is no evidence of instability of the knee nor 
is there nonunion of the tibia and fibula or x-ray evidence 
of arthritis of the right knee. 

CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
the veteran's right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, 
Diagnostic Codes 5020, 5257, 5260, 5261, 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The July 1993 Statement of the Case (SOC), and the November 
1993, October 1996, May 1997, July 1999, March 2000, October 
2000, August 2003, and May 2004 Supplemental Statements of 
the Case (SSOCs) advised the veteran of the laws and 
regulations pertaining to his claim.  These documents 
informed the veteran of the evidence of record and explained 
the reasons and bases for denial.  The veteran was 
specifically informed that his claim seeking an increased 
rating for his right knee disability was being denied because 
there was no medical evidence establishing that the veteran's 
disability met the criteria for a higher rating.  The SOC and 
SSOCs made it clear to the veteran that in order to prevail 
on his claim, he would need to present evidence that his 
right knee disability met the criteria for a higher rating.  
The RO sent a letter dated in June 2003 that told the veteran 
about the VCAA and informed him what evidence the RO would 
obtain and what he needed to do.  The RO obtained service 
medical records, VA treatment records and provided the 
veteran with several VA examinations.  The veteran has not 
indicated that there is any other evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in November 1992.  Thereafter, the claim was granted 
in part, in a rating decision dated in January 1993 and the 
veteran appealed, seeking a higher rating.  The RO sent a 
letter related to the VCAA and the duty to assist to the 
veteran in June 2003.  This notification was well after the 
January 1993 rating decision.  Only after that rating action 
was promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the veteran's claim after the June 2003 
letter.  See, SSOCs issued to the veteran in August 2003 and 
May 2004.  In reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating the claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased rating for a right knee disability

Service medical records reflect that the veteran was 
diagnosed with osteochondritis dessicans in the right knee in 
April 1976 while in service.  Arthroscopic surgery was 
performed on the veteran's right knee in service in July 1976 
and December 1976.  He was granted service connection for 
this injury and was eventually assigned a 0 percent 
evaluation.  This rating was later increased to 10 percent.  
In November 1992 the veteran filed a claim seeking an 
increased rating.  He was granted an increase to 20 percent 
and in May 1997 the RO granted an increase to the current 30 
percent.  The 30 percent rating is effective back to the date 
of his claim for increase in November 1992.  The veteran has 
continued to appeal, seeking a higher rating.

The VA outpatient treatment records show the veteran has had 
ongoing treatment for his right knee with complaints of pain 
and treatment with medication, therapy, and a knee brace.

The veteran underwent a VA examination in December 1992.  The 
veteran complained of constant aching of his right knee with 
difficulty running or standing for any length of time.  The 
veteran reported difficulty going up and down stairs.  The 
examination revealed no subluxation of the right knee, but 
there was some loose motion.  There was no malunion noted.  
Flexion of the right knee was to 90 degrees and extension was 
to 0 degrees.  X-ray reports revealed osteochondritis 
dessicans of the medial femoral condyle.  There was no 
indication of arthritis on X-ray examination.

The veteran underwent a second VA examination in January 
1997.  The veteran complained of pain and swelling and an 
inability to climb, kneel, squat or life.  The examiner noted 
range of motion of the right knee as extension to 0 degrees 
and flexion to 30 degrees.  The examiner reported x-rays from 
October 1996 that showed minimal superior patella spurring 
with joint space being normal.  The diagnosis was 
chondromalacia of patella by history unassociated with thigh 
muscle atrophy, effusion, ligamentous laxity, and x-ray 
finding.

The veteran submitted letters from Dr. William Chen, a VA 
physician at the pain management clinic at the Alexandria, 
Louisiana, VA Medical Center (VAMC).  Dr. Chen stated that 
the veteran was being treated for degenerative knee disease 
and degenerative osteoarthritis of the knees.  There is no 
indication that this diagnosis was supported by X-ray 
evidence.

The veteran underwent another VA examination in December 
1999.  The veteran complained of pain and also that his right 
knee slips out of place occasionally.  The veteran was using 
a right knee brace at the time of this examination.  
Examination revealed no swelling, tenderness, redness or 
effusion of the right knee.  Range of motion of the right 
knee could not be tested although the veteran did have 
extension to 0 degrees.  An MRI of the right knee in 
September 1997 revealed a probable loose body in the right 
knee.  The diagnosis was status post repair of the anterior 
cruciate ligament tear of the knee, and chronic right knee 
strain.  X-rays from December 1999 revealed no bone or joint 
abnormality of the right knee.

The veteran was provided another VA examination in July 2000.  
He complained of pain radiating up and down his right leg.  
The veteran indicated that the pain in the knee remains 
severe enough to prevent motion, weight bearing, and 
mobility.  The examiner noted a history of arthritic changes 
in his knee but took no new X-rays.  There was no history of 
dislocation of subluxation noted.  There was no finding of 
arthritis.  Range of motion of the right knee was flexion to 
40 degrees and extension to -10 degrees. On distraction the 
veteran appeared to have a slightly greater range of motion 
of the right knee.  There was no ankylosis of the right knee.  
The diagnosis was osteoarthritis of the right knee with 
chondromalacia of patella and history of osteochondritis 
dessicans medial femoral condyle.  There was no X-ray 
evidence of arthritis.

The veteran underwent a VA examination in June 2003.  The 
veteran complained of extreme pain that is constant and that 
prevents him from walking.  The examiner noted no history of 
dislocation or subluxation and no current sign of acute 
inflammation.  The range of motion of the right knee was 
flexion to 80 degrees and extension to 0 degrees.  The 
diagnostic impression was osteoarthritis and chondromalacia 
of the right knee.  The examiner noted the normal X-rays from 
December 1999.

The veteran was provided his most recent VA examination in 
August 2003.  The veteran complained of constant pain in his 
right knee.  The examiner noted mild swelling, mild 
stiffness, pain and limitation of motion of the right knee.  
There was no locking of the knee.  Flexion was to 90 degrees 
and extension to 0 degrees.  The pain is worse after walking 
50 feet or standing for half-an-hour.  X-rays from June 2003 
were normal.  The veteran's knee was stable.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2003).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2002); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

In reviewing the record, it is noted that the veteran was 
initially rated under Diagnostic Code 5257, impairment of the 
knee, with recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, a 10 percent disability 
evaluation requires slight impairment of either knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).  A 30 percent rating is 
the highest available rating under this diagnostic code and 
the veteran is already assigned a 30 percent rating for his 
right knee disability.  There is no basis for a higher rating 
under DC 5257 for the veteran's right knee disability.  
38 C.F.R. § 4.71a, DC 5257 (2003).

Currently, the RO has rated the veteran under Diagnostic Code 
5020-5262.  Diagnostic Code 5020 provides that synovitis will 
be rated on the basis of limitation of motion.  Diagnostic 
codes 5260 and 5261 apply when rating a knee disability due 
to limitation of motion.  In order for a disability 
evaluation of 10 percent to be assigned under Diagnostic Code 
5260, flexion must be limited to 45 degrees; a higher rating 
of 20 percent is not warranted unless flexion is limited to 
30 degrees or less.  In December 1992 the veteran had flexion 
of the right knee to 90 degrees, the most recent VA 
examinations in June and August 2003 indicate flexion to 80 
degrees and 90 degrees respectively.  The January 1997 VA 
examination indicated flexion to only 30 degrees, and the 
July 2000 VA examination indicated flexion to 40 degrees..  
Based on the evidence, the Board finds that the veteran's 
right knee has flexion to approximately 80 degrees as shown 
by the most recent VA examinations.  The Board accords these 
examinations the most weight because they are the most recent 
and appear to better reflect the veteran's actual range of 
motion of the right knee.  It is worth noting that even the 
most severe limitation of flexion noted on VA examination 
indicated flexion limited to 30 degrees, which would warrant 
only a 20 percent evaluation.  In fact, the maximum schedular 
rating based on limitation of flexion of the knee is 30 
percent.  There is no basis for a rating in excess of 30 
percent based on limitation of flexion of the right knee.  
38 C.F.R. § 4.71a, DC 5260 (2003).

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  
The VA examinations in December 1992, January 1997, June 2003 
and August 2003 all indicate the veteran had extension of the 
right knee to 0 degrees.  Only the report of the July 2000 VA 
examination indicates a limitation of extension and that was 
only a limitation to 10 degrees.  The Board finds that the 
medical evidence establishes that the veteran has extension 
of the right knee to 0 degrees, which represents a full 
extension of the knee, or at the most, 10 degrees of 
limitation.  Therefore, not more than a 10 percent rating 
would be warranted under Diagnostic Code 5261, even if we 
were to assume that motion was restricted to 10 degrees.  
38 C.F.R. § 4.71a, DC 5261 (2003).  

The RO has cited to Diagnostic Code 5262 as the operative 
Diagnostic Code.  This provides that impairment of the tibia 
and fibula will be rated at 30 percent when there is malunion 
with marked knee or ankle disability.  In order to warrant a 
higher rating of 40 percent, there would have to be nonunion 
of the tibia and fibula with loose motion requiring a brace.  
In this case, there is absolutely no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
would not provide a basis for a higher rating in this case.  
It is to be emphasized that the current 30 percent rating 
already contemplated marked knee disability under this 
Diagnostic Code.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has consistently 
complained of pain in the right knee, and the VA examinations 
found pain on motion.  However, given that the veteran has 
only a mild limitation of motion of the knee with no evidence 
of instability or subluxation, and no evidence of malunion or 
non union of the tibia and fibula, the Board finds that the 
pain and loss of function does not more closely approximate 
the criteria for a disability rating in excess of 30 percent.  
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2003), DeLuca, 8 Vet. App. 
202.  The 30 percent rating is the highest rating available 
based on instability and subluxation of the knee, and is the 
highest rating available based on limitation of flexion.  The 
veteran essentially has no limitation of extension of his 
right knee.  In order to have a rating in excess of 30 
percent based on limitation of extension of the knee 
extension would need to be limited to 30 degrees or more.  
The veteran's pain does not approximate this level of 
disability, since even with pain he is easily able to have 
full extension of his knee.

The Board notes that there is no X-ray evidence of arthritis 
of the right knee.  X-rays from December 1999 and June 2003 
are normal and do not show arthritis.  There is no basis for 
a separate award of 10 percent for arthritis of the right 
knee because there is no X-ray evidence of arthritic 
involvement.  38 C.F.R. § 4.71a, DC 5003 (2003).  

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's right knee disability has caused marked employment 
interference or requires frequent medical treatment.  There 
is no evidence suggesting that the veteran has been 
hospitalized specifically for that condition or that it has 
prevented him from working or significantly interfered with 
work.  The VA examiner in August 2003 specifically indicated 
that while the veteran's knee disability would prevent him 
from working at a job that required long-distance walking or 
lifting, there was no reason it would prevent from form doing 
a desk job.  The VA treatment notes also suggest that the 
veteran's major depressive disorder, rated as 100 percent 
disabling, affect his ability to work more severely than his 
knee disability does.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC. 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating higher than the current 30 percent.


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



